Citation Nr: 0706342	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  02-13 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
duodenal ulcer.

2.  Entitlement to a rating in excess of 20 percent for 
status-post lumbar strain with degenerative change and 
residual pain and limitation of motion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1977 to 
February 1980.

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision, in which the RO 
continued the veteran's 20 percent rating for residuals of 
injury to lumbosacral spine, continued his 20 percent rating 
for duodenal ulcer, and continued his 10 percent rating for 
hypertension.  The veteran filed a notice of disagreement 
(NOD) in October 2001, and the RO issued a statement of the 
case (SOC) in July 2002.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in August 2002.

In a July 2004 rating decision, the RO recharacterized the 
low back disability, and granted service connection and 
assigned separate 10 percent ratings, each, for right lower 
extremity and left lower extremity radiculopathy associated 
with service-connected status post lumbar strain with 
degenerative change and residual pain and limitation of 
motion; the effective date of the award was  June 9, 2004 
(the date of a VA examination).  In a July 2004 rating 
decision, the RO awarded an earlier effective date of April 
19, 2004 for the ,assignment of separate 10 percent ratings 
for right and left lower extremity radiculopathy (construed 
as the date of claim for an associated leg condition).

In December 2004, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.  During the 
hearing, the veteran submitted a statement withdrawing from 
appeal his claim for an increased rating for hypertension; as 
such, that issue is no longer in appellate status.  Also 
during the hearing, the veteran requested, and the 
undersigned granted, a 60-day period of abeyance from the 
date of the hearing for submission of additional evidence, to 
include documents that were supposed to have been associated 
with the claims file but possibly were not.  Following the 
hearing, the veteran submitted a statement in which he 
withdrew his request for the 60-day abeyance period, noting 
that he believed all the necessary medical records were 
available.  He requested that the Board consider his claims 
based on the evidence of record.

In February 2005, the Board remanded  the claims currently on 
appeal to the RO (via the Appeals Management Center, in 
Washington, D.C.), for further development.  After completing 
the  requested actions, the RO  continued denial of the 
veteran's claims (as reflected in the June 2006 supplemental 
SOC (SSOC)) and returned the matters to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran's duodenal ulcer is productive of no more 
than continuous moderate manifestations; there is no medical 
evidence of moderately severe symptoms such as weight loss 
and anemia or recurrent incapacitating episodes averaging 10 
days or more in duration and occurring at least four times a 
year or more severe symptomatology.

3.  For the period prior to September 25, 2003, status-post 
lumbar strain with degenerative change and residual pain and 
limitation of motion was manifested by moderate limitation of 
motion and muscle spasm.

4.  Since September 26, 2003, status-post lumbar strain with 
degenerative change and residual pain and limitation of 
motion has been manifested by forward flexion to no less than 
70 degrees and no ankylosis.

5.  Although a VA examination in June 2004 confirmed 
degenerative disc disease,  there is no objective evidence of  
separately ratable neurological manifestations of disc 
disease shown prior to that time (or prior to the April 2004 
"date of claim" for neurological problems with the legs), 
nor is there objective evidence of associated incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during any subsequent 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 
4.87, 4.114, Diagnostic Code 7305 (2006).

2.  The criteria for a rating in excess of 20 percent for 
status-post lumbar strain with degenerative change and 
residual pain and limitation of motion are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5292, 5295 (as in 
effect prior to September 26, 2003), General Rating Formula 
for renumbered Diagnostic Codes 5235-5243 and Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes  (as in effect since September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

April 2001 pre-rating and May 2004 post-rating letters 
collectively notified the veteran and his representative of 
VA's responsibilities to notify and assist him in his claims, 
and a request to advise the RO as to whether there was 
medical evidence showing treatment for duodenal ulcer and 
status-post lumbar strain with degenerative change and 
residual pain and limitation of motion.  The letters also 
provided notice of what was needed to establish entitlement 
to a higher rating (evidence showing that the conditions had 
worsened).  Thereafter, they were afforded opportunities to 
respond.  The Board thus finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

The aforementioned letters also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave enough 
information, and, if needed, authorization, to obtain them.  
The letters further specified what records VA was responsible 
for obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get.  
Additionally, the May 2004 letter requested that the veteran 
furnish any evidence that he had in his possession that 
pertained to his claims.  The Board finds that, collectively, 
these letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by him and what evidence will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met within 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents substantially  
meeting the VCAA's notice requirements (addressed above) were 
furnished to the veteran both before and after the August 
2001 rating action on appeal.  However, the Board finds that 
any delay in issuing the section 5103(a) notice did not 
affect the essential fairness of the adjudication, in that 
his claims were fully developed and readjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  As indicated below, as a result of RO development and 
the Board remand, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the veteran's appeal.  After the 
issuance of the  most recent May 2004 notice letter-which 
further completed VA's notice requirements-and additional 
opportunity  to provide information and/or evidence pertinent 
to the claims under consideration, the RO/AMC readjudicated 
the veteran's claims on the basis of all the evidence of 
record in June 2006 (as reflected in the SSOC).

Hence, the Board finds that the VA's failure in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
see also Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. 
Dec. 21, 2006) (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication).

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
this was accomplished in the SOC and SSOCs, and that this 
suffices for Dingess/Hartman.  The Court also held that the 
VA must provide information regarding the effective date that 
may be assigned, and such notice was provided in a July 2006 
RO letter.  As with the May 2004 letter, addressed above, the 
veteran is not prejudiced by the timing of this notice.  In 
any event, the Board notes that, as the decision herein 
denies each of the claims for increase, no disability rating 
or effective date is being, or is to be, assigned; hence, 
there is no possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO/AMC has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claims.  As a result, available 
post-service VA and private medical records through 2006 have 
been associated with the claims file.  In April 2001 and June 
2004, the veteran was afforded comprehensive VA examinations 
in connection with his claims, reports of which are of 
record.  A transcript of the veteran's December 2004 Board 
hearing also has been associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with either claim 
currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of each claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification or development action.  


II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Duodenal Ulcer

Under 38 C.F.R. § 4.114, Code 7305 (for rating duodenal 
ulcer), a rating of 20 percent requires medical evidence of 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration; or recurring episodes 
with moderate manifestations.  To warrant a 40 percent 
disability evaluation, the evidence must demonstrate 
moderately severe symptoms of impairment manifested by weight 
loss and anemia; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year.  For a 60 percent evaluation to be assigned, 
the evidence must show severe ulcer, only partially relieved 
by standard therapy, periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. § 
4.114, Code 7305 (2006).

In this case, the veteran's duodenal ulcer has been rated as 
20 percent disabling since June 1995.  He filed the current 
claim for increase in December 2000.

A March 2000 VA treatment record reflects that the veteran's 
Zantac was not helping with his peptic ulcer disease 
symptoms.  A December 2000 VA treatment record shows that the 
veteran's weight was up 11 pounds since March 2000.

On April 2001, VA examination, the veteran reported having 
nausea and vomiting with generalized abdominal pain being 
aggravated by greasy foods.  He stated that he now lived 
mainly on liquids and solids.  He believed that his weight 
had dropped from 238 pounds to 216 pounds in the last year.  
He also reported sometimes having blood in his stools and 
intermittent diarrhea.  Physical examination revealed 
location of pain around the mid-epigastric area where there 
was mild tenderness on pressure but otherwise no abnormal 
findings.  No organomegaly or masses were palpated.  There 
were no signs of anemia.  The diagnosis was duodenal ulcer.

In May 2001, the veteran was admitted to the Presbyterian 
Hospital, a private facility, for chest pain.  On admission 
examination, the veteran reported a history of peptic ulcer 
disease with recent indigestion.  The next day, the veteran 
underwent a consultation, which revealed that the veteran 
denied any problems with swallowing.  He complained of pain 
in his epigastrium and nausea, but no diarrhea.  He had no 
constipation or bladder problems.  The discharge summary 
reflects an impression of mild dyspepsia.  The veteran 
admitted to a little bit of burning sensation nonspecifically 
focused and his abdominal examination was negative throughout 
the stay at the hospital.  The veteran reported that the last 
24 hours, he felt much better and his appetite was good with 
no post-prandial difficulty.

A November 2001 VA treatment record notes  that the veteran 
gained 20 pounds over several months.

An October 2002 VA treatment record reflects the veteran's  
complaints of heartburn and acid reflux, and that the 
medicine he used was not effective.

A January 2004 private medical record from the Presbyterian 
Hospital indicates that the veteran's upper gastrointestinal 
(GI) series was normal.  The veteran's appetite was noted to 
be good.

A January 2004 computed tomography pulmonary angiogram 
revealed  a normal upper abdomen.

On In December 2004, the veteran testified during a hearing 
and stated that he did not have good control of his bowels 
and he would at times have accidents.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that  the veteran's duodenal 
ulcer does not meet or more nearly approximate the 
requirements for a rating in excess of 20 percent rating  
under Diagnostic Code 7305.  As regards t the criteria for 
the next higher rating of 40 percent, there is no evidence of 
impairment of health manifested by anemia or weight loss due 
to ulcer disease, nor is there evidence of recurrent 
incapacitating episodes lasting 10 days or more at least four 
times a year.  See  38 C.F.R. § 4.114, Diagnostic Code 7305 
(2006).  In this regard, the April 2001 VA examiner noted 
that the veteran had no signs of anemia.  Further, although 
the veteran stated that his weight had dropped from 238 
pounds to 216 pounds, other medical records show that his 
weight had increased by 11 pounds in 2000 and 20 pounds in 
2001.  The veteran has also not shown any symptoms of pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis, or melena, which are 
required for a 60 percent rating.  38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2006).  Without medical evidence of 
moderately severe or severe duodenal ulcer symptoms as 
required for a 40 percent or greater rating, an increased, 
schedular rating is not warranted

B.  Lumbar Spine Disability

Historically, by rating action of September 1998, the RO 
granted service connection and assigned an initial 20 percent 
rating for residuals, injury lumbosacral spine, effective 
from June 14, 1995.  The initial rating was assigned under 
the provisions of 38 C.F.R. § 4.71a, DC 5292, for limitation 
of motion of the lumbar spine.  The veteran filed a claim for 
increase in December 2000.  In a June 2004 rating decision, 
the RO recharacterized the disability as on the title page 
but continued the veteran's 20 percent rating for his 
lumbosacral spine disability, then rated under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5243, for 
intervertebral disc syndrome (IVDS).

Initially, the Board notes that, effective September 26, 
2003, the portion of the rating schedule for evaluating 
musculoskeletal disabilities of the spine was revised.  See 
68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.

In this case, the RO has considered the claim for an 
increased rating for status-post lumbar strain under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria (see the July 2002 SOC and 
June 2006 SSOC).  Hence, there is no due process bar to the 
Board also considering the claim in light of the former and 
revised applicable rating criteria, as appropriate.

1.  Period from December 13, 2000, to September 25, 2003

Under the criteria in effect prior to September 26, 2003, 
former DC 5292 provides that a 20 percent rating was 
assignable for moderate limitation of lumbar spine motion; a 
maximum, 40 percent rating requires severe limitation of 
motion.  

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6. 

Alternatively, the veteran's disability could be evaluated 
under DC 5295, for lumbosacral strain.  Under former DC 5295, 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position warrants a 20 percent rating.  A 40 percent 
rating requires severe lumbosacral strain with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that a rating in excess of 20 
percent for low back strain, for the period December 13, 
2000, to September 25, 2003, is not warranted.

During   April 2001 VA examination of  the spine, the veteran 
stated that his pain was aggravated by lifting, but was of a 
constant nature despite use of medication.  The veteran did 
not report having any flare-ups.  The veteran did state that 
he was unable to gain employment because of his low back 
pain, but he was able to drive.  On physical examination, the 
veteran had difficulty arising from the sitting position and 
showed evidence of intermittent lumbar muscle spasm on 
movement around the examining table.  He had accentuated 
lumbosacral spine curve and located pain around L4 radiating 
to both legs.  There was no specific point tenderness, but 
the veteran had objective pain on motion with intermittent 
muscle spasms in the paraspinal lumbar region.  He claimed 
decreased pinprick sensation over the left lateral thigh.  
Any movement from the resting position resulted in painful 
muscle spasm with motion limited in flexion to 70 degrees.  
Extension was limited to 10 degrees.  Lateral flexion was 
limited to 15 degrees bilaterally, and rotation was limited 
to 20 degrees bilaterally.  Straight leg raising was positive 
at 50 degrees on the left and 65 degrees on the right.  Pain 
was noted to be of a constant nature without specific flares.

The Board finds that a rating in excess of 20 percent is not 
warranted under former Diagnostic Code 5292.  In this regard, 
although the veteran lacked 20 degrees of extension of the 
lumbar spine and he lacked 15 degrees of lateral flexion, 
bilaterally, he only lacked 10 degrees of bilateral rotation 
and he was only limited by 20 degrees of motion in flexion.  
This limitation of motion can be characterized as no more 
than moderate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).

Considering Diagnostic Code 5295 for lumbosacral strain, the 
Board finds that a rating in excess of 20 percent for the 
veteran's disability also is not warranted.  On or before 
September 25, 2003, the veteran was not shown to have listing 
of the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  As, during 
this time frame, his symptoms more nearly approximated the 
criteria for a 20 percent rating, such as spasm on extreme 
forward bending, the Board finds that a rating in excess of 
20 percent for his low back strain under former Diagnostic 
Code 5295 is not warranted.

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)).

In this case, however, the Board finds that the current 20 
percent rating adequately compensates the veteran for any 
functional loss due to pain, weakness and fatigability.  In 
this regard, the Board notes that the April 2001 VA examiner 
noted that the veteran did not have any flare-ups.  Although 
he had painful motion of the lumbar spine, his range of 
motion of the lumber spine was still indicative of moderate 
limitation of motion.  The Board does not find that the 
veteran's symptoms are shown to be so disabling as to warrant 
a higher rating under either DC 5292 or 5295.  Hence, 
consideration of the DeLuca factors provides no basis for 
assignment of any higher rating under the applicable rating 
criteria.  

The Board also finds that, during this period, there are no 
other potentially applicable diagnostic codes pursuant to 
which any higher rating for the veteran's service-connected 
status-post lumbar strain could be assigned.  In this regard, 
the Board finds that the veteran does not have residuals of a 
fracture of the vertebra, ankylosis of the spine or 
intervertebral disc syndrome.  Hence, former Diagnostic Codes 
5285, 5286, 5289, and 5293, are not for application.  

2.  Period from September 26, 2003

Effective September 26, 2003, former Diagnostic Code 5292 has 
been renumbered; however, the criteria for rating all 
musculoskeletal spine disabilities are now set forth in a 
General Rating Formula for Diseases and Injuries of the 
Spine.  That formula provides for a 20 rating for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or muscle spasm.  A 40 
percent rating is assignable for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or there 
is favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent rating is assignable for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating is 
assignable for unfavorable ankylosis of the entire spine.  
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235-5243 (2006).  Under the 
revised rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, Plate V.

Considering the evidence as of September 26, 2003 in light of 
the above-noted criteria, the Board finds that a rating in 
excess of 20 percent for the veteran's status-post lumbar 
strain is not warranted.

In this regard, a January 2004 private magnetic resonance 
imaging (MRI) report from the Presbyterian Hospital revealed 
degenerative disc disease at the L5-S1 level.

A May 2004 private medical record from the Carolina 
Healthcare System reflects that neurological examination of 
the veteran revealed that strength in the left lower 
extremity was 5-/5, but strength in all other extremities was 
normal.  The veteran had increased tone throughout his lower 
extremities and hyper-reflexa.  He had negative Babinski 
reflexes.

On  June 2004 VA examination, the veteran reported that his 
back pain radiated down both legs and up to the neck.  He 
also reported having occasional incontinence, but his bowel 
control was normal.  He was not working at the time.  He 
stated that he quit his job as a truck driver since 2000 
because of his back condition and because of a stroke.  
Sitting over 30 minutes caused him to have low back pain and 
he had some weakness of the right leg.  He also had some 
difficulty in activities of daily living including self-care.  
He required help in bathing and to clean his feet and back.  
He was unable to jog or play sports.  

Physical examination revealed that the veteran walked slowly 
with a small limp to favor the right leg, but there was no 
evidence of hypnosis or scoliosis.  Range of motion of the 
lumbosacral spine was to 70 degrees on flexion.  Backward 
extension was to 15 degrees.  Bilateral lateral flexion was 
to 20 degrees and bilateral rotation was to 35 degrees with 
some pain at 35 degrees.  For flexion, extension and 
bilateral lateral flexion, the veteran could not move any 
further because of pain and muscle spasm.  There was 
tenderness at L4-L5 level paraspinal area.  Pain was noted to 
be the major factor for limitation of motion.  Repetitive use 
showed no additional loss of motion and no fatigue, 
incoordination, or lack of endurance.  Neurological 
examination revealed decreased sensation of the lower 
extremities with pinprick tests.  Motor examination revealed 
no muscle atrophy or weakness.  Reflexes including patellar 
and Achilles tendon reflexes were normal.  Rectal examination 
revealed normal rectal tone; however, the veteran had pain 
and incontinence of urination.  Lasegue sign was positive, 
indicating radiculopathy.  The VA examiner confirmed that the 
veteran had intervertebral disc syndrome.  The diagnosis was 
status post lumbar strain with degenerative change with 
residual pain and limitation of motion with radiculopathy by 
clinical examination.

During the December 2004 Board hearing, the veteran testified 
that he had daily incapacitating episodes related to his 
back.  He also stated that the pain would be so severe at 
times that he could not get up from bed and needed assistance 
to bathe.

An April 2005 VA treatment record shows that the veteran had 
an MRI of the lumbar spine that revealed no significant 
disease.

An April 2005 private MRI of the lumbar spine from S.H., 
M.D., revealed a small right paramedian disc herniation L5-S1 
with some mild displacement of the right S1 root.  Otherwise, 
it was a negative MRI of the lumbar spine.

An August 2005 VA treatment record indicates that the veteran 
had positive bilateral paraspinal muscle spasm on the lumbar 
spine.

An August 2005 VA X-ray of the lumbar spine revealed minimal 
osteoarthritic changes in the mid lumbar region.  No 
interspace narrowing was seen.

A May 2006 MRI of the lumbar spine revealed degenerative 
changes at L5/S1.

Considering the pertinent evidence in light of the rating 
criteria in effect as of  September 26, 2003, the Board notes 
that a rating in excess of 20 percent for the veteran's 
status-post lumbar strain would require forward flexion of 
the thoracolumbar spine at 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2006).  As the veteran's 
range of motion has been more than 30 degrees in forward 
flexion and he is not noted to have ankylosis of the lumbar 
spine, the Board finds that a rating in excess of 20 percent 
for his status-post lumbar strain is not warranted.

Considering the DeLuca factors, the Board finds that the 20 
percent rating adequately compensates the appellant for any 
functional loss due to pain, weakness and fatigability.  
DeLuca, 8 Vet. App. at 204-7.  In this regard, the June 2004 
VA examiner noted that the veteran's range of motion was 
additionally limited by pain but was not additionally limited 
by repetitive motion, fatigue, incoordination, or lack of 
endurance.  As disabilities of the spine are rated based on 
limitation of motion with or without symptoms such as pain, 
the Board finds that the DeLuca factors do not provide a 
basis for assignment of any  higher rating for the veteran's 
status-post lumbar strain.  

The Board also notes that in June 2004, the RO rated the 
veteran's low back under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, based on the VA examination confirming 
IVDS.  The September 26, 2003 revision continued the 
directive (first promulgated effective September 23, 2002) 
that IVDS is to be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

As indicated above, consideration of orthopedic 
manifestations of disability under the General Rating Formula 
does not warrant a rating greater that 20 percent.    
Moreover, although the RO has assigned separate 10 percent 
ratings for associated radiculopathy of the right and left 
lower extremities from April 19, 2004 (the construed "date 
of claim for an associated leg condition), there is no 
medical basis for assignment of separate ratings for 
neurological manifestations of IVDS prior to that date.  See 
Note (1) at revised Diagnostic Codes 5235-5243 (providing 
that associated objective neurological abnormalities should 
be rated, separately, under an appropriate diagnostic code).  

Further, there is no medical evidence that the veteran's 
service-connected lumbar spine disability would warrant a 
higher rating if rated on the basis of incapacitating 
episodes.  For purposes of evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician.  38 C.F.R. § 4.71a, DC 
5293, Note (1) (2006).  While, during his hearing, the 
veteran asserted that he experiences incapacitating episodes 
"every day", there simply is no objective evidence of  
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during any 12-month 
period, which is required for a 40 percent rating under that 
formula.  See 38 C.F.R. § 4.71a, DC 5243 (2006).  

3.	Both periods


For all the foregoing reasons, the claim for a rating in 
excess of 20 percent for status-post lumbar strain with 
degenerative change and residual pain and limitation of 
motion, must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for a duodenal ulcer is 
denied.

A rating in excess of 20 percent for status-post lumbar 
strain with degenerative change and residual pain and 
limitation of motion is denied.



____________________________________________
JACQUELINE E .MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


